Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
            The primary reasons for allowance are a fixing device, comprising: a rotating body; an endless belt contacting an outer circumferential surface of the rotating body, a base material of the endless belt being made of a heat-resistant resin having a glass transition temperature of 140°C or more; a heater configured to heat at least one of the rotating body and the endless belt; a sliding sheet contacting an inner circumferential surface of the endless belt, a base material of the sliding sheet being made of a heat-resistant resin having a glass transition temperature of 140°C or more; a pressure pad, the endless belt and the sliding sheet being interposed between the pressure pad and the rotating body; and grease provided between the endless belt and the sliding sheet, wherein the grease includes a base oil made of a fluorine oil and a thickener made of a solid lubricant containing fluorine, and wherein the consistency of the grease is 330 to 385 at 25°C.  The above limitations are contained in all of the claims, but are not taught or suggested by the prior art of record.  

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
            Murakami et al. (US 2011/0058870), Otsu (US 2014/0086651), Otsu (2014/0205332), Tanaka et al. (US 2019/0243293) and Mochizuki et al. (US 2020/0209788) disclose a fixing device.
            Foreign Patent Documents JP2009-014893; JP2013-210608; JP2004-198655; JP2004-037764; JP2004-029607; JP2007-187889; and JP2005-317519 were submitted by Applicant on 12/01/2021, but Applicant did not file an IDS.  The Examiner has listed these Foreign Patent Documents on the PTO-892.  Since a copy of these Foreign Patent Documents have already been submitted by Applicant and placed in the Application file, a copy of these Foreign Patent Documents is not being furnished to the Applicant.  

Inquiry
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA L BRASE whose telephone number is (571)272-2131. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        August 24, 2022